DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 17/149,531, Securing Apparatus for Packaging and Shipping, filed on January 14, 2021.
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "119" has been used to designate both a lower surface (Fig. 2) and an opening (Fig. 1 & 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a pallet," in lines 6 and 10 of the claim is intended to refer to the original recitation of the term "a pallet" in line 1 of the claim.  Also see claims 10, 12, and 13 for the same ambiguity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,253,905 to Martin.  Martin discloses a securing apparatus (100) capable of securing a load to a pallet, the securing apparatus comprising: a main body having a first wall portion (108) and a second wall portion (142) spaced from the first wall portion to define a channel (114) therebetween, the first wall portion oriented along a first plane, the main body further including an aperture (Figs. 4 & 5) configured to receive a fastener therethrough for removably attaching the securing apparatus to the pallet; a hook (104 & 106) offset from the main body via a neck portion, the hook oriented along a second plane spaced from the first plane; at least one anchor (144) extending from the main body in a direction generally transverse the first plane, the anchor configured to be embedded in a portion of the pallet; wherein the first plane is substantially parallel to the second plane; wherein the first and second wall portions coupled together via a spine portion (140), the spine portion configured to permit the first and second wall portions to be compressed towards one another; wherein the first wall portion is substantially parallel to the second wall portion; wherein the main body is formed of a metal material; wherein the at least one anchor includes an engaging feature configured to facilitate embedding of the at least one anchor in the pallet; and wherein the securing apparatus is monolithic and formed of a single blank of material.
Allowable Subject Matter
Claims 2, 4, 5, 9, and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2022/0144518 to Nelson et al. is directed to a securing apparatus for packaging and shipping for use with a pallet.  U.S. Patent Application Publication No. 20200366076 to Naugler et al. is directed to a wire management clip having a pocket for receiving a wire.  U.S. Patent Application Publication No. 2015/0000570 to Day et al. is directed to a portable reusable pallet hook.  U.S. Patent Application Publication No. 2009/0205999 to Smith et al. is directed to a sealed transport or storage package.  U.S. Patent No. 3,173,539 to Looker is directed to a cargo securing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            November 28, 2022